Eisheh, J.,
delivered the opinion of tbe court.
This was a petition, filed in tbe Probate Court of Amite county, by tbe appellant, Thomas R. Craft, alleging that bis wife, Elizabeth Craft, by her last will and testament, devised and bequeathed to the petitioner one-half of her real and personal estate; that the appellees, Germany and Dickson, were appointed executors of said will; that the same had been duly proven in the said court; that said executors had duly qualified under the said will, and had made their final settlement, without delivering to the petitioner the property to which he was, as such legatee, entitled. The object of the petition was to compel payment of the said legacy.
The executors appeared and answered the petition, by setting up a purchase made by Germany, as guardian of one John W. Laud, a son of the testatrix by a former marriage; that this purchase was made under an order of said court, and was consummated by the deed of the petitioner, conveying his interest in the estate to the said Laud; and that, in virtue of said purchase and deed, the interest or portion of the petitioner in the said estate, had been delivered to the said Germany, as such guardian.
The orders of the court, authorizing the purchase, are made exhibits- to the answer of the executors to the petition, and the important question for decision arises upon the construction of the deed. It is insisted, on behalf of the petitioner, that the deed only conveys such interest as he acquired by virtue of his marriage with the testatrix, and not the interest which he takes as a legatee under the will. The order of the court, authorizing the purchase, is incorporated into and made part of the deed; and it may, therefore, if necessary, be resorted to, for the purpose of arriving at the true intention of the parties. The guardian is authorized to purchase all the interest, or supposed interest, of the petitioner in the estate of the testatrix. No authority is given for the purchase of *131a doubtful title, or anything less than the title which the petitioner had to the property. The deed, after conveying the land, contains this clause in regard to the personal estate, to wit: “ Also all such interest, or supposed interest, as I, the said Thomas It. Craft, may have or claim, in and to the personal estate of the said Elizabeth R. Craft, either at law or in equity, present or future, which I, the said Thomas R. Craft, may have acquired by virtue of my intermarriage with the said Elizabeth R., formerly Elizabeth Laud, the widow and relict of the said Nathan Laud, deceased.”
The deed then concludes as follows: “ To have and to hold the above-granted, bargained and described premises, lands, tenements, and personal estate, unto him, the said John W. Laud, his heirs and assigns, to all intents and purposes in the law, as fully and effectually as I am capable of selling and conveying away all my interest in and to the said real and personal estate.” We think it clear, from the whole context of the deed, and the nature of the transaction, that the petitioner intended to convey his entire interest, whatever it was, in the estate; and, that such was the contract of the parties, will not admit of doubt. The purchase was made under an order of the court. The interest which the petitioner had, as a legatee, was certain, and something, of the value of which, the court could judge, and form a correct and definite opinion; while, on the contrary, the petitioner’s title, or interest, as husband, was not known to the court. The estate was, at that time, held jointly by the petitioner with the other legatee, for whose benefit the purchase was to be made; and the advantage of purchasing the petitioner’s interest, and thus severing the joint estate, was too apparent not to meet the sanction of the court. This order, being part of the deed, was notice to the petitioner of the authority of the guardian to purchase; and the order extending to the whole interest, we must suppose that the parties contracted in regard to this interest, unless a different contract is clearly shown by the deed.
The deed, in our opinion, although in some respects ambiguous, nevertheless conveys the entire interest which the petitioner held, as a legatee, under the will. It, in conclusion, conveys all that he was, in law, capable of conveying, which means his whole interest, *132whether arising under the will, or under the marriage of the petitioner with the testatrix.
Decree affirmed.